United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                 August 27, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 03-60997
                          Summary Calendar



BETSY EICHELBERGER; CALVIN HAMPTON,

                                      Plaintiffs-Appellants,

versus

STANLEY CUNNINGHAM, etc.; ET AL.,

                                      Defendants,

STANLEY CUNNINGHAM, In his Official Capacity
as Chancery Clerk of Winston County,

                                      Defendant-Appellee.

                      --------------------
          Appeal from the United States District Court
            for the Northern District of Mississippi
                      USDC No. 1:02-CV-286
                      --------------------

Before EMILIO M. GARZA, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Plaintiffs-appellants Betsy Eichelberger and Calvin Hampton,

Mississippi residents, appeal from the district court’s order

granting summary judgment to defendant-appellee Stanley

Cunningham.    The plaintiffs filed this 42 U.S.C. § 1983 civil

rights complaint for “declaratory relief,” seeking primarily to


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-60997
                                -2-

enjoin or disrupt a lawsuit that had been filed against them in

the Chancery Court of Winston County, Mississippi.     The

plaintiffs asserted that Cunningham had violated their procedural

and substantive due process rights by permitting the lawsuit to

continue against them based on an amended complaint that had been

improperly filed with the same case number as the original

complaint, which had been dismissed without prejudice.       The

plaintiffs also indicated that Cunningham had caused them to be

falsely imprisoned for contempt of court, after they failed to

appear at a hearing in the case.

     The plaintiffs have abandoned all claims against the three

private defendants who had filed the Chancery Court lawsuit

against them.   See Yohey v. Collins, 985 F.2d 222, 224-25 (5th

Cir. 1993); FED. R. APP. P. 28(a)(9).

     This court reviews de novo a district court’s order granting

a party’s summary-judgment motion.      Whittaker v. BellSouth

Telecomm., Inc., 206 F.3d 532, 534 (5th Cir. 2000).     Summary

judgment is proper if the pleadings, depositions, answers to

interrogatories, and admissions on file, together with any

affidavits filed in support of the motion, show that there is no

genuine issue as to any material fact and that the moving party

is entitled to judgment as a matter of law.     FED. R. CIV. P. 56(c).

The moving party bears the burden of showing the district court

that there is an absence of evidence to support the nonmoving

party’s case.   Celotex Corp. v. Catrett, 477 U.S. 317, 325
                            No. 03-60997
                                 -3-

(1986).    If the moving party meets the initial burden of showing

that there is no genuine issue, the burden shifts to the

nonmovant to set forth specific facts showing the existence of a

genuine issue for trial.    Rule 56(e).

     The district court correctly concluded that the plaintiffs’

allegations failed to establish a violation of their procedural

due process rights.    The plaintiffs have never clearly identified

either a “liberty” or “property” interest of which they were

deprived by Cunningham or a legal “process” or procedure of which

they were deprived.    See Zinermon v. Burch, 494 U.S. 113, 125-27

(1990).    Moreover, they have failed to show how Cunningham, who

allegedly only filed the private defendants’ amended complaint

and issued a summons to plaintiff Eichelberger, was personally

involved in any deprivation of due process or caused any such

deprivation.    See Thompkins v. Belt, 828 F.2d 298, 304 (5th Cir.

1987).    The plaintiffs’ substantive due process claim is

frivolous, as they have failed to show that Cunningham’s alleged

errors could be characterized as “conscience shocking.”

See Zinermon, 494 U.S. at 125; County of Sacramento v. Lewis,

523 U.S. 833, 847 (1998).    We will not consider the plaintiffs’

equal-protection claim, which is raised for the first time on

appeal.    See Leverette v. Louisville Ladder Co., 183 F.3d 339,

342 (5th Cir. 1999).

     Because the plaintiffs’ appeal is “entirely without merit,”

the appeal is DISMISSED as frivolous.      FED. R. APP. P.

34(a)(2)(A); 5TH CIR. R. 42.2.